Case 1:19-cv-22303-KMW Document 3-1 Entered on FLSD Docket 06/05/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO.: 19-22303-CIV-KMW

     FLORIDA CARRY, INC., a
     Florida not for profit corporation, et al.

             Plaintiffs,
     vs.

     CITY OF MIAMI BEACH, et al.

           Defendants.
     __________________________________/

                                    ORDER GRANTING
                              MOTION FOR EXTENSION OF TIME
             THIS MATTER is before the Court upon Defendants CITY OF MIAMI BEACH

     and JIMMY L. MORALES’ Unopposed Motion for an Extension of Time for a fourteen

     day extension of time for all defendants to respond to Plaintiffs’ Complaint. The Court

     having carefully considered the Motion, having reviewed the Court file and having been

     fully advised in the premises, finds that there is good cause to grant the relief requested. It is

     therefore,

             ORDERED AND ADJUDGED, that said Motion is hereby granted. All served
     Defendants shall have an enlargement of time up to and including June 26, 2019 to

     respond to Plaintiffs’ Complaint.

             DONE AND ORDERED this                  day of June, 2019, in Chambers of the United

     States Courthouse, Federal Courthouse Square, Miami, Florida.


                                                     ____________________________________
                                                           United States District Judge
     cc: Counsel of Record
